Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-17 are pending in this application.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2022 has been entered.


Response to Amendments & Arguments

Applicant’s amendments with respect to claims directed to an abstract idea without significantly more have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claims 1-18 has been withdrawn. 

Applicant’s amendments with respect to claims being indefinite have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 1 and 10 has been withdrawn.

Applicant’s amendments with respect to claims rejected under 35 U.S.C. 102(a)(1) and 103 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) and 103 rejections have been withdrawn.


Allowable Subject Matter

Claims 1-17 are allowed over the prior art of record.

Guha teaches a method for determining search queries by tracking search query count against one or more thresholds (see [0045] - [0046], tracking and determining query count “maximum number of times during the time period” represents a first threshold and tracking determining query count “minimum number of times during a time period” represents a second threshold and where first threshold, maximum, is greater than the second threshold, minimum).  Thresholds are set by the user and wherein, when the cumulative search count of the search word is between the first threshold and the second threshold, a middle search process is optimized and performed to find out at least one related word from the text and/or at least one historical search word from the historical relevant if it was submitted in excess of a minimum frequency of submission threshold, and if it was not submitted in excess of the maximum frequency of submission threshold” where determining relevance based on value falling within min and max threshold represents determining count between first and second threshold and where “identify a candidate query” from “query log” represents finding a related word from historical search log).

The prior art of record, alone or in combination with each other, does not expressly disclose a system for adaptively adjusting related search words, comprising: an input device configured to receive a search word, wherein the search word is received by the system for analysis; and a processor for performing executable modules, the executable modules comprising: a search log collection module configured to accumulate a cumulative search count of the search word and form a historical search log by collecting search logs that include information of the search word, attributes or content of the search word, and store the historical search log in a database; a threshold setting module configured to set a first threshold and a second threshold in terms of a number of search logs, wherein the first threshold is greater than the second threshold; and a process evolution module configured to adjust a search process performing by the processor according to the number of search logs, and the search process includes an initial search process, a middle search process and a late search 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803. The examiner can normally be reached Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENSEN HU/Primary Examiner, Art Unit 2169